PER CURIAM.
Bonnie Housman was convicted by a jury of the misdemeanor of trespass in the first degree a violation of § 569. H0, RSMo. The jury assessed punishment at a fine of $100; the trial court entered judgment accordingly.
Appellant does not question the sufficiency of evidence to sustain her conviction. Her claim for relief is limited to whether the court erred in refusing her proffered instruction on claim of right as a defense to the charge of trespass, a question of law that requires no statement of facts. Affirmed.
Appellant concedes an absence of authority to support a claim of right defense in a trespass case. Her argument for extension to a trespass case of the claim of right defense available to certain tampering charges under § 569.130, RSMo 1986, is not persuasive.
Accordingly, the judgment is affirmed.
BILLINGS, C.J., and DONNELLY, WELLIVER, ROBERTSON, RENDLEN and HIGGINS, JJ., concur.
BLACKMAR, J., not participating.